EXHIBIT H
     AFFINITY
Todd Capser
PTI SEXTANS
                              DWT 51,218 BUILT YEAR 2007
                            TYPE Chemical/ Oil Products Tanker
                                SIZEBAND Medium Range
                            SHIPYARD STX Shipbuilding - Jinhae
                  Value                                          Historical Values
              $15,500,000                                           $15.50m
                                                                    $15.30m          0.00%
                  0.00%
                                                                    $15.30m          0.00%
                                                                    $15.30m          0.00%
                                                                    $15.30m          0.00%
                                                                    $15.30m          0.00%
                                                                                             1/6
     AFFINITY
Todd Capser
PTI CYGNUS
                              DWT 51,218 BUILT YEAR 2007
                            TYPE Chemical/ Oil Products Tanker
                                SIZEBAND Medium Range
                            SHIPYARD STX Shipbuilding - Jinhae
                  Value                                          Historical Values
              $15,500,000                                           $15.50m
                                                                    $15.30m          0.00%
                  0.00%
                                                                    $15.30m          0.00%
                                                                    $15.30m          0.00%
                                                                    $15.30m          0.00%
                                                                    $15.30m          0.00%
                                                                                             1/6
